CONCURRING OPINION.
ALLEN J.
I concur in the opinion of my brother Reynolds herein, but wish to add a few words respecting the contention that where a person upon the highway has negligently placed himself in a position of peril, the operator of an automobile is not required, by virtue of the statute, to exercise the highest degree of care to avoid striking and injuring him. The statute (subdivision 9 of section 12, of the Motor Vehicles Act of 1911, Laws 1911, p. 330) provides as follows:
“Any persons owning, operating, or controlling an automobile running on, upon, along or across public roads, streets, avenues, alleys, highways or places much used for travel, shall use the highest degree of care that a very careful person would use under like or similar circumstances, to prevent injury or death to persons on, or traveling over, upon or across such public roads, streets, avenues, alleys, highways or places much used for travel. Any owner operator or person in control of an automobile, failing to use such degree of care, shall be liable to damages, to a person or property injured by failure of the owner, operator or persons in control of an automobile, to use such degree of care, and in case of the death of the injured party, then damages for such' injury or death may be recovered, as now provided or may hereafter be provided by law, unless the injury *488or death is caused by the negligence of the injured or deceased person, contributing thereto.”
It will be seen that by the terms of the act the degree of care imposed upon the owner or operator is “the highest degree of care that a very careful person would use, under like or similar circumstances.” The latter part of the section does not in terms purport to exempt the owner or operator from this degree of care in a case where the injured person is guilty of negligence contributing to his injury, but does provide that where the injury or death is caused by such person’s contributory negligence then no recovery may be had. In general the contributing or concurring negligence of a plaintiff precludes a recovery, for the reason that the law then regards his negligence, and not that of the defendant, as the proximate cause of the injury; but in cases where the principle of the humanitarian or last chance doctrine is applicable, the law does not regard the prior negligence of the plaintiff, whereby he placed himself in a perilous position, as being the proximate cause of the injury, if defendant is negligent in thereafter failing to avoid the injury. It is true that under that doctrine, as constantly applied by our courts, a defendant is held only to the exercise of ordinary care to avoid the injury — the standard being the same as in other cases. But this statute changes the entire standard of care required to be used by drivers of vehicles of this class. It requires the highest degree of care to be exercised under all circumstances. In exempting the owner or operator from liability where the injury or death is caused by the negligence of the injured or deceased person, the statute evidently means that this exemption shall apply only where the injury or death is proximately caused by such negligence, in keeping with the principles of the law of negligence generally; and neither relieves the owner or operator from liability, nor lessens the degree of care required of him to avoid injury to one who has negligently placed himself in a position of peril.